DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 03/07/2022 has been entered and fully considered. Claims 1, 3-9 remain pending in the application, where the independent claims have been amended.


Response to Arguments
2- Examiner has considered applicants’ proposed amendments and acknowledges they overcome/moot the 35 USC 112 rejection of the pending claims as set forth in the non-final office action mailed on 12/08/2021. The above rejections are therefore withdrawn.


3- Applicants’ arguments, filed on 06/11/2014, with respect to the rejection(s) of claims 1, 3-4 and 6-12 under 35 USC §103 have been fully considered but are found not persuasive.

4- Here is a brief response to the arguments presented by the Applicants to explain further the rationale behind the rejections and the Examiner’s interpretations.
Applicants argue in their response (pp. 7-11) that Kwan fails to teach “wherein the material measure is arranged on a surface of the scale element which is opposite to the surface provided with the reflection layer” 


In annotated Fig. 6, where element 20 is detailed and described also in ¶ 44, 55, 122 for ex.; the grating lines are disposed above the bottom surface of element 20 and below its top surface, whereas the reflection layer is at its bottom). The grating lines are provided for cooperation with the incremental encoder (grating reading sensor unit 8/9), hence the reflection layer needs to be transparent for light of certain wavelengths and reflective for light of other wavelengths (any physical layer has spectral transparency and opacity ranges.  More specifically here, the bottom surface has to be transparent to the wavelengths of the encoder for its light to interact with the grating lines, and has also to present some reflectivity so that it reflects the light from the interferometer).  ¶ 44 clearly discloses that the interferometer interacts with element 20 such that the diffraction zero order beam, also known as the reflected beam when a grating is used in a reflection mode. Such a reflection is mainly due to the reflection off the bottom surface of element 20 towards interferometer 30 for ex. 

The Applicants might need to clarify in the claim language whether the reflective surface is completely disconnected, not adjacent to or not integrated with the claimed “material measure” (such as disclosed in the Application ¶15 as presented in the arguments) to overcome Kwan.

	

Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Positioning element in claims 5, 9. 


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



    PNG
    media_image1.png
    454
    609
    media_image1.png
    Greyscale

Annotated Fig. 6


Claim Rejections - 35 USC § 102

6- In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

7- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8- Claims 1-3 and 5-9 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Kwan. (PGPUB No. 2004/0263846, cited by Applicants).

As to amended claim 1, Kwan teaches a scale element (Figs. 1, 4-12, Abstract and ¶ 103-109, 122 for ex.) for an optical measuring device having an incremental encoder and an interferometric sensor system (Figs. 4-12; interferometer 30 for ex and grating reading device sensor unit 8/9 or 9/14/18 with gratings 20),
wherein the scale element comprises a reflection layer on one of its surfaces (bottom surface of 20), which is provided for cooperation with the interferometric sensor system (30) and a material wherein the material measure is arranged on a surface of the scale element which is opposite to the surface provided with the reflection layer (in annotated Fig. 6, where element 20 is detailed, and ¶ 55 for ex.; the grating that is disposed above the bottom surface of element 20 whereas the reflection layer is at its bottom), is provided for cooperation with the incremental encoder (grating reading sensor unit 8/9), the reflection layer being transparent for light of certain wavelengths and reflective for light of other wavelengths (any physical layer has spectral transparency and opacity ranges, more specifically here, the bottom surface has to be transparent to the wavelengths of the encoder for its light to interact with the grating lines, and has to present some reflectivity so that it reflects the light from the interferometer).  

As to claim 3, Kwan teaches the Scale element according to claim 1, the scale element comprises a substrate of a glass-like material (¶ 56, 123).  

As to amended  claim 5,  Kwan teaches a measuring device (Fig. 1 with the other associated figures of the components, Abstract and ¶ 70, 89-93 ) for position and/or location detection of a positioning element, the measuring device comprising the incremental encoder; the interferometric sensor system and a scale element according to claim 1, wherein the reflection layer is provided for cooperation with the interferometric sensor system and the material measure is provided for cooperation with the incremental encoder (See Rejection of claim 1).  

As to claim 6,  Kwan teaches the measuring device according to claim 5, wherein the incremental encoder comprises a read head (grating reading  with read head 10 or 11 or sensor unit 8/9 or 9/14/18); a first light source for emitting light of a first wavelength; and the material measure of the scale element associated with the read head, and 
wherein the interferometric sensor system comprises a sensor head (sensor head in interferometer 30); a second light source for emitting light of a second wavelength (¶ 50, 55, 67); and the reflection layer of the scale element associated with the sensor head, the reflection layer facing both the read head and the sensor head (Figs. 6-7, 11 for ex.), and the reflection layer is transmissive for the light of the first wavelength and reflective for the light of the second wavelength, wherein the interferometric sensor system is configured to use light of the second wavelength reflected by the reflection layer and detected by the sensor head for measurement, and the incremental encoder is configured to use light of the first wavelength reflected by the measuring body and detected by the reading head for measurement (See rejection of claim 1 and ¶ 55 for ex.).  

As to claim 7, Kwan teaches the measuring device according to claim 6, wherein the scale element is plate-shaped and the incremental encoder is configured and arranged to detect a position and location of the scale element within a plane defined by the scale element (plate MT and gratings plate 20 with grating 21, and encoder 8/9), and the interferometric sensor system is configured and arranged to detect a position of the scale element perpendicular to the plane defined by the scale element 

As to claim 8, Kwan teaches the measuring device according to claim 5, characterized in that the interferometric sensor system has at least three sensor heads (¶ 107-109; interferometry systems, i.e. heads, for the X and Y displacements are added in addition to interferometry system for the Z displacement.)

As to claim 9, Kwan teaches a positioning device comprising: 
a positioning element (system shown in Fig. 1, 4, 6-7 or 11) and a measuring device according to claim 5 (see rejection of claim 5), wherein the scale element is at least one of arranged on the positioning element or is an integral part of the positioning element (Fig. 1, 4, 6-7 or 11), and the measuring device is configured to infer a position or location or the position and location of the positioning element (the measuring system rejected in claim 5 is used to calculate relative position/distance between the mask/table and the measuring device).


Claim Rejections - 35 USC § 103

9- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10- Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kwan in view of Hall (PGPUB No. 2006/0192976).
In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

As to claims 4, 11, Kwan teaches the Scale element according to claims 3 and 10.
Kwan does not teach expressly the substrate consists of hardened sapphire glass.
However, in a similar field of endeavor, Hall teaches a displacement measuring optical device (Abstract and Figs. 1-12) wherein  the substrate of the grating consists of hardened sapphire glass as a suitable alternative to glass (¶ 49).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device of Kwan according to Hall’s suggestions so that the substrate consists of hardened sapphire glass as a suitable alternative to glass (See MPEP § 2144.07 for ex.)

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of 


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886